internal_revenue_service number release date index number ------------------------------------------------------------ ----------- ---------------------------------------------------------- ------------------------------------------ ------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------- id no --------- telephone number ------------------ refer reply to cc tege eoeg eo2 plr-100479-16 date date ---------------------------------------------------------- ---------------- ------ ------------------------- ---------------------- taxpayer date state county city legislation -------------------------------------------------------------- year ------ dear ----- ---------- we are responding to a letter dated date requesting rulings that taxpayer's income is excludable from gross_income under sec_115 of the internal_revenue_code code and that contributions to taxpayer are deductible by donors because taxpayer is a government instrumentality under the terms of sec_170 we construe the facts provided as follows facts according to taxpayer a recent residential foreclosure crisis aggravated a period of long-term economic and demographic decline in state consequently state enacted legislation in year to help a specific community address the consequences of this compounded crisis the new law was subsequently extended to most state counties on date and it was designed to better equip the counties to address the crisis in particular it authorized the creation of a new type of organization to use various streamlined procedures and coordinate with government non-profit and commercial entities to stabilize communities and contribute to their economic development subsequently state again amended state law to improve the procedures contained in the new law and to increase potential financial support among other additions and revisions prior to year state and county engaged in activities aimed at accomplishing plr-100479-16 community development similar to those addressed under the new law but the procedures and tools available under prior state law were not as robust as those contained in legislation that was enacted in year pursuant to the new law county established taxpayer as its agent to facilitate the effective reclamation revitalization and return to economic productivity of abandoned or foreclosed real_estate located in county county can dissolve taxpayer at any time in accordance with state law state law requires taxpayer to have a board consisting of at least five directors three of whom must be county's treasurer and two of its commissioners one additional director must be appointed by city and the fifth director must be appointed by certain large townships in county to represent their interests the three county directors may appoint up to four additional directors directors receive no compensation_for their services to taxpayer pursuant to a contract with taxpayer county provides office space and staff to conduct and manage taxpayer's daily operations taxpayer's directors may appoint non-voting members to participate in meetings and to serve on committees the voting directors can remove non-voting members with or without cause taxpayer maintains a conflicts of interest policy that supplements state's conflicts of interest policy for public officials and employees among other things taxpayer's policy requires its officers directors non-voting members and employees to file an annual form stating that they understand and agree to comply with taxpayer's conflicts of interest policy state law requires taxpayer to adhere to state's open meetings and public records requirements taxpayer must also provide an annual financial report to state and the report must be available on taxpayer's website bids to provide goods or services to taxpayer must be accompanied by disclosures of campaign contributions to county’s treasurer and the commissioners serving as taxpayer's directors taxpayer has a whistle blower protection policy taxpayer's organizational documents provide that taxpayer is intended to have the status of an organization whose income is excludable from gross_income pursuant to sec_115 of the code and that its authority and activities are limited accordingly further the organizational documents require annual reports from taxpayer's officers and directors stating that they understand taxpayer exercises essential governmental functions and that its income accrues to county the organizational documents also provide for periodic reviews to ensure taxpayer is performing essential governmental functions and that its compensation arrangements are reasonable and the result of arm's length bargaining taxpayer has adopted written policies and procedures governing the acquisition and disposition of residential and commercial properties including the selection of plr-100479-16 demolition contractors the policies and procedures are intended to guide taxpayer in making objective and effective decisions in line with local plans assist those who desire to participate in the redevelopment of their communities and prevent abuse taxpayer's funding is derived from several sources the bulk of the taxpayer's funding comes from county and state with county committing a specified percentage of a delinquent tax and assessment collection fund state has issued taxpayer a grant to acquire and demolish abandoned residences taxpayer also derives a small amount of revenue from property sales state law contemplates that taxpayer will use revenue from its activities solely in furtherance of its statutory purposes historically taxpayer focused on demolishing vacant and blighted structures in targeted areas and on finding new owners for the properties so they could be returned to the tax rolls neighboring property owners often acquired these reclaimed lots taxpayer intends to begin repairing and rehabilitating abandoned properties and participating in larger rehabilitation projects with local and regional agencies taxpayer's articles of incorporation provide that upon dissolution all remaining assets will be distributed to state a political_subdivision of state or an entity whose income is excludable from gross_income under sec_115 of the code moreover taxpayer’s articles of incorporation state that no part of the net_earnings of taxpayer shall inure to the benefit of or be distributable to any incorporator director trustee or officer of taxpayer or any private individual law sec_115 of the code states that gross_income does not include income derived from the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof sec_170 provides that there shall be allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 states that for purposes of sec_170 the term charitable_contribution means a contribution or gift to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes revrul_77_261 1977_2_cb_45 holds that income generated by an investment fund that is established by a state to hold revenues in excess of the amounts needed to meet current expenses is excludable from gross_income under sec_115 because such investment constitutes an essential_governmental_function and the income accrues to the state or its political subdivisions plr-100479-16 the ruling explains that the statutory exclusion is not intended to extend to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or political_subdivision of a state the ruling points out that that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct revrul_90_74 1990_36_irb_5 provides that the determination of whether a function is an essential government function depends on the facts and circumstances of each case the ruling considers a risk-sharing pool created by local governments under state law county governments could form and become members of a non-profit organization to pool their casualty risks the governing body of each county authorizes it to join and designate an individual to represent it at meetings and elect the board_of directors the counties pay initial deposits and annual fees based upon size and other determinants of risk the organization also earns investment_income it reimburses members for casualty losses if dissolved it will distribute its assets to its members the revenue_ruling states that political subdivisions insure against risks from casualties employee negligence worker’s compensation and employee health to satisfy government obligations the private benefit to employees from the insurance is held to be incidental to the public benefit the revenue_ruling finds that pooling casualty risks through a separate organization instead of purchasing commercial insurance fulfills the obligations of the political subdivisions to protect their financial integrity the revenue_ruling further concludes that the income of the organization accrues to political_subdivision because the organization's income does not benefit private interest the organization’s income is used to reimburse counties for their losses and to reduce the annual fees that they would otherwise be required to pay the organization and the organization’s assets were required to be distributed to the counties upon its dissolution revrul_57_128 1957_1_cb_311 provides that in cases involving the status of an organization as a wholly owned instrumentality of one or more states or political subdivisions the following factors are taken into consideration whether it is used for a governmental purpose and performs a governmental function political subdivisions whether performance of its function is on behalf of one or more states or whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner plr-100479-16 whether control and supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses revrul_75_359 1975_2_cb_79 provides that a voluntary association of counties is separate from its member counties and qualifies as a wholly-owned instrumentality of those counties which are political subdivisions and is formed and operated exclusively for the public purposes of the member counties therefore the revenue_ruling holds that contributions to the association are deductible as contributions for_the_use_of political subdivisions subject_to the limitation of sec_170 revrul_69_453 1969_2_cb_182 applies the six factors of revrul_57_128 to rule that a soil and water conservation district formed as a private non-stock corporation by private individuals is not an instrumentality of the state the revenue_ruling finds the state has no authority or control_over the district’s expenditures has no authority to remove any member of the district’s board and the district funds its operations through fees that it charges landowners for work done for the purpose of soil conservation moreover the revenue_ruling notes the state has no claim to the district’s assets after the district’s dissolution revrul_65_196 1965_2_cb_388 holds that a sports area commission formed pursuant to an agreement which was authorized by the enactment of a state law legalizing such agreements between a city and two villages to erect and operate an athletic stadium is an instrumentality of political subdivisions of the state the commission is comprised of members appointed by councils of the city and villages as their representatives each member is required to be a citizen and resident of the state and may not be a member of the governing body of the city or the villages the sole source of financing for the commission comes from bonds issued by the city the city is authorized to issue bonds upon the request of the commission to fund the athletic stadium the revenue_ruling finds the commission is an instrumentality of the city and two villages by whose agreement it was formed because it meets substantially_all of the revrul_57_128 factors the commission was created by the city and villages as their instrumentality and validated by state law the commission members are delegated certain authority under the terms of the agreement between the city and villages control and supervision of the assets of the commission are in the hands of the city and villages there are no private interests involved and the city upon the commission’s direction is responsible for the project’s finances rulings requested plr-100479-16 because taxpayer’s income is derived from its performance of an essential_governmental_function and accrues to county and other political subdivisions taxpayer’s income is excludable from gross_income pursuant to sec_115 because taxpayer is an instrumentality for purposes of sec_170 contributions to it are deductible to the extent otherwise allowed by sec_170 analysis issue in year state amended the law that it and county had used to target problems such as blighted vacant and foreclosed properties the amendments streamlined procedures and gave counties new tools to tackle community ailments worsened by a burgeoning real_estate crisis county created taxpayer in accordance with the new state law and it designated taxpayer to be its agent to carry out the statutory purposes of combating community deterioration by restoring abandoned and blighted property and promoting economic and housing development in county transforming blighted abandoned or foreclosed property into safe and economically productive property is an essential_governmental_function county can dissolve taxpayer at any time and it controls taxpayer’s board_of directors county is taxpayer's most consistent source of funding although taxpayer obtains some funding from state and to a much lesser extent from the sale of property taxpayer acquires in furtherance of its purposes taxpayer has contracted with county to obtain services necessary to carry out taxpayer's daily operation taxpayer operates according to state's open meetings and public records rules is required to submit an annual financial report to state's official auditor and it must display the report on its website taxpayer has taken many additional steps to ensure that private interests do not benefit from taxpayer's activities more than incidentally taxpayer’s articles ensure that upon dissolution its assets will be distributed to state county another political_subdivision of state or to an entity whose income is excludable from gross_income under sec_115 therefore taxpayer's income accrues to a state or political_subdivision of a state issue the second ruling requested raises the issue of whether taxpayer is a separate wholly- owned instrumentality of one or more political subdivisions of the state which is eligible to receive charitable_contributions within the meaning of sec_170 sec_170 generally defines the term charitable_contribution for purposes of sec_170 to include a contribution or gift to or for_the_use_of a state or any political_subdivision of the state provided the contribution or gift is made for exclusively public purposes plr-100479-16 taxpayer is not itself a political_subdivision of state therefore contributions to taxpayer cannot constitute charitable_contributions to a political_subdivision of state for purposes of sec_170 however pursuant to revrul_75_359 contributions to taxpayer may constitute charitable_contributions within the meaning of sec_170 for_the_use_of political subdivisions of state which are deductible under sec_170 subject_to the limitation of sec_170 if taxpayer qualifies as a separate wholly-owned instrumentality of one or more political subdivisions of state a determination of whether taxpayer is a wholly-owned instrumentality of one or more political_subdivision of state is made by applying the factors set forth in revrul_57_128 governmental purpose and function the first factor under revrul_57_128 is whether taxpayer is used for a governmental purpose and performs a governmental function taxpayer was established by county as its agent to facilitate the governmental purposes of reclamation revitalization and return to economic productivity of abandoned or foreclosed real_estate located in county accordingly we conclude taxpayer is used for a governmental purpose and performs a governmental function performance on behalf of political subdivisions the second factor under revrul_57_128 is whether performance of taxpayer’s function is on behalf of one or more states or political subdivisions taxpayer was established pursuant to legislation by county as its agent to exercise the governmental purposes referenced above prior to taxpayer’s establishment state and county engaged in activities aimed at community development similar to those presently performed by taxpayer a majority of taxpayer’s board_of directors represent county and its political subdivisions pursuant to a contract with taxpayer county provides office space and staff to conduct and manage taxpayer’s daily operations further taxpayer’s organizational documents require annual reports from its officers and directors stating they understand taxpayer exercises essential governmental functions and its income accrues to county based on these facts we find that taxpayer’s function is performed on behalf of county which is the political_subdivision of state that established taxpayer private interests involved the third factor under revrul_57_128 is whether there are any private interests involved or whether state or political subdivisions have the powers and interests of an owner according to the facts stated taxpayer’s revenue accrues to county state law requires taxpayer to adhere to state’s open meetings and public records requirements taxpayer must also pursuant to state law provide an annual financial report to state and post it on its website bids to provide goods or services to taxpayer must be plr-100479-16 accompanied by disclosures of campaign contributions to county’s treasurer and the commissioners serving as taxpayer’s directors furthermore taxpayer adopted a conflicts of interest policy that supplements state’s conflict of interest policy for public officials and employees among other things taxpayer’s policy requires its officers directors non-voting board members and employees to file an annual form stating they understand and agree to comply with taxpayer’s conflicts of interest policy taxpayer’s articles of incorporation provide that none of its earnings shall inure to the benefit of any private individual additionally taxpayer’s organizational documents provide for periodic reviews to ensure taxpayer is performing essential governmental functions and its compensation arrangements are reasonable and the result of arm’s length bargaining taxpayer has also adopted written policies and procedures governing the acquisition and disposition of residential and commercial properties including the selection of demolition contractors such policies and procedures are intended to guide taxpayer in making objective and effective decisions in line with local plans assist those who desire to participate in the redevelopment of their communities and prevent abuse should taxpayer dissolve its articles of incorporation state that remaining assets will be distributed to state a political_subdivision of state or an entity whose income is excludable from gross_income under sec_115 therefore based on the facts stated we conclude there are not more than incidental private interests involved and that political subdivisions of the state have the powers and interests of an owner with respect to taxpayer control and supervision the fourth factor under revrul_57_128 is whether control and supervision of taxpayer is vested in public authority or authorities under the facts stated state law allows taxpayer to have a board_of at least five but not more than nine uncompensated directors three of the director positions are designated by statute the county’s treasurer and two county commissioners a fourth director is appointed by city which is the largest city in county a fifth director is appointed by trustees of large townships in county state law provides that the county directors may appoint up to four additional directors thus directors who represent county and political subdivisions within county must always be a majority of taxpayer’s board_of directors county can dissolve taxpayer at any time in accordance with state law therefore based on the facts provided we conclude the control and supervision of taxpayer is vested in public authorities statutory authority the fifth factor under revrul_57_128 is whether express or implied statutory or other authority is necessary for the creation and use of taxpayer and whether such authority exists pursuant to legislation county elected to establish taxpayer to facilitate the effective reclamation revitalization and return to economic productivity of abandoned or foreclosed real_estate located in county the state legislature has plr-100479-16 extended and refined the authority in the years since showing continuing approval taxpayer continues to function pursuant to specific state statutory and other authority consequently we conclude that express statutory authority is necessary for the creation and use of taxpayer and that such authority exists financial autonomy and source of operating_expenses the sixth factor under revrul_57_128 is the degree of taxpayer’s financial autonomy and the source of its operating_expenses in this case the stated facts indicate taxpayer is generally dependent on county and state for financial support taxpayer is funded in large part by a percentage of a county delinquent tax and assessment collection fund additionally state has issued a grant to taxpayer for acquisition and demolition of abandoned residences taxpayer also derives a small portion of its revenue from property sales state law contemplates that taxpayer will use revenue from its activities solely in furtherance of its statutory purposes based on these facts we find that taxpayer is not financially autonomous from state and its political subdivisions rather taxpayer relies heavily upon state and its political subdivisions for the funding of its operating_expenses for the reasons stated above taxpayer is a wholly owned instrumentality of one or more political subdivisions of state similar to revrul_65_196 and unlike revrul_69_453 taxpayer is used for a governmental purpose and performs a governmental function taxpayer’s function is on behalf of county which is the political_subdivision of state that established taxpayer there are not more than incidental private interests involved and political subdivisions of state have the powers and interests of an owner with respect to taxpayer control and supervision of taxpayer is vested in public authorities express statutory authority is necessary for the creation and use of taxpayer and such authority exists taxpayer is not financially autonomous from state and its political subdivisions but rather relies heavily upon state and its political subdivisions for the funding of its operating_expenses therefore in accordance with revrul_75_359 we conclude that contributions to taxpayer constitute charitable_contributions within the meaning of sec_170 for_the_use_of political subdivisions of state that are deductible under sec_170 subject_to the limitation of sec_170 conclusion therefore we rule that because taxpayer’s income is derived from its performance of an essential_governmental_function and accrues to the county and other political subdivisions taxpayer's income is excludable from gross_income pursuant to sec_115 plr-100479-16 because taxpayer is an instrumentality for purposes of sec_170 contributions to it are deductible to the extent otherwise allowed by sec_170 this ruling is based on the facts as they were presented in the ruling_request and on the understanding that there will be no material changes to those facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections expressly described herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter or of any activity or transaction not expressly addressed in this letter the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind taxpayer as specified in revproc_2016_1 2016_1_irb_1 b or its successors this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2016_1 sec_11 or its successors this ruling letter is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see the enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to the enclosed notice if you disagree with our proposed deletions you should follow the instructions in the enclosed notice a copy of this ruling should be attached to taxpayer's tax_return for the current_year if the return is filed electronically attach a statement containing the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-100479-16 if you have any questions about this ruling please contact the person whose name and phone number are shown in the heading of this letter sincerely lynne camillo branch chief employment_tax branch tax exempt and government entities cc -------------------------------------------
